Hawes, Justice.
The judgment appealed from in this case, the same being one denying a motion for partial summary judgment was entered on January 26, 1971. A certificate of immediate review was signed by the trial judge on January 29, 1971. The notice of appeal was filed in the office of the clerk of the superior court on March 19, 1971, 52 days after the entry of judgment. No order extending the time for filing notice of appeal appears of record. "A notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of.” Code Ann. § 6-803. Failure to file the notice of appeal within 30 days is ground for dismissing the appeal. Code Ann. § 6-809 (b). Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504). The fact that the attorneys for the parties, on the 10th day of March, 1971, entered into a stipulation as to what would constitute the record on appeal and filed the same on the 11th day of March, 1971, could have no effect on the running of the time within which the notice of appeal must be filed. Accordingly, the notice of appeal not having been filed within 30 days, the motion to dismiss the appeal must be granted.

Appeal dismissed.


All the Justices concur.